Title: To Thomas Jefferson from James Barbour, 16 May 1826
From: Barbour, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Washington
                            May 16th 26
                    I received a letter some time past from Mr Madison advising me of the arrival of a box of seeds, sent from France, addressed to him as President of the A. A. Society; and which he turned over to me—I immediately wrote to the French Consul of France requesting him to consign it to Mr Allen of Fredericksburg or Moncure Robinson & Pleasants of Richmond—since which I have heard nothing of it—I will write to the Consul again to day and give it the direction you suggest—some books and  a small box have been sent me, for you by Genl Lafayette; which Mr Rives has been good enough to take charge of—He leaves us to day for Albemarle—I offer you assurances of my very high respect
                        James Barbour